MeKENNAN, Circuit Judge,
concurring, said: I concur in what Judge Butler has said. We hold the property of the railroad company to preserve it, to kc-ep it in its present condit ion. while the proceedings under the bill of foreclosure are being prosecuted. I entertain considerable doubt of the authority of the court to make the order asked for. and this of itself is sufficient for me; but I agree with Judge Butler in all he has said respecting the expediency of making the loan, even if we had authority so to do. The property should pass, with as little delay as is reasonably practicable, into the possession and control of owners, who will best be able to determine how it should be managed, and what measures relative to it are most likely to promote their interests. To the exent that the earnings of the road are required to keep it up, the receivers have authority so to apply it; but to borrow money to enable them to continue to pay money to bondholders. I consider unwise.
Petition disallowed.